Note: This disposition is nonprecedenial.

 United States Court of Appeals for the Federal Circuit

                                     2009-3007


                                  MONA PRADIER,

                                                           Petitioner,

                                          v.

                        UNITED STATES POSTAL SERVICE,

                                                           Respondent.


        Morris E. Fischer, Law Office of Morris E. Fischer, of Bethesda, Maryland, for
petitioner.

       Matthew H. Solomson, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent. With
him on the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, Harold D. Lester, Jr., Assistant Director, and Daniel Rabinowitz,
Trial Attorney.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3007


                                 MONA PRADIER,

                                                     Petitioner,

                                          v.


                       UNITED STATES POSTAL SERVICE,

                                                     Respondent.


                                  Judgment

ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA0752070508-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, PLAGER, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT




DATED     October 22, 2009                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk